Order entered October 24, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-01024-CV

                                CITY OF DALLAS, Appellant

                                               V.

                           LAWRENCE C. REICHHART, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-00664

                                           ORDER
       Before the Court is the parties’ October 20, 2017 joint motion to abate appeal. The parties

have reached a tentative settlement agreement that requires the approval by the Dallas City

Council. We GRANT the motion and ABATE the appeal to allow time for the Dallas City

Council to approve the agreement.

       The appeal will be reinstated on December 27, 2017 or on motion of any party,

whichever occurs sooner.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE